Citation Nr: 1036832	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for removal of the gall 
bladder, to include as secondary to stomach ulcers.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory condition due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Cleveland, Ohio, denying the 
claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Cleveland, Ohio in June 2010.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for stomach 
ulcers and the removal of the gall bladder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 2006 rating decision denying the Veteran's claim of 
service connection for asbestosis was not appealed in a timely 
fashion and is, therefore, final.  

2.  Evidence received since the May 2006 final decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for asbestosis and it does not raise a reasonable 
possibility of substantiating this claim.
CONCLUSIONS OF LAW

1.  The May 2006 RO decision denying service connection for 
asbestosis is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for 
asbestosis remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A letter sent to the Veteran in August 2007 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned).  See 
Dingess/Hartman, 19 Vet. App. at 484.  Under these circumstances, 
the Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board that complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been obtained and incorporated into the claims 
file.  Significantly, neither the Veteran nor his representative 
has identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  

The Board recognizes that the Veteran has not been afforded a VA 
respiratory examination.  However, no examination is necessary in 
order to adjudicate this claim.  According to 38 C.F.R. § 
3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  The Court has interpreted this 
to mean that VA is not required to provide examination or 
opinions to a claimant who attempts to reopen a finally 
adjudicated claim until new and material evidence has been 
submitted.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  As will 
be discussed in a subsequent section, new and material evidence 
has not been submitted regarding this claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Facts and Analysis

The Veteran was originally denied service connection for 
asbestosis in a May 2006 rating decision.  The Veteran submitted 
a notice of disagreement in June 2006, but he specifically 
limited his disagreement to the denial of service connection for 
a stomach ulcer.  The Veteran did not file a timely appeal 
regarding the issue of asbestosis, and as such, this decision is 
final.  The May 2006 decision denied the Veteran's claim for 
asbestosis because there was no evidence linking this condition 
to military service.  Therefore, for the evidence to be material 
in this case, it must address this unestablished fact.  

With that having been said, the Board notes that none of the 
evidence received by VA since the May 2006 decision addresses 
this unestablished fact.  The Veteran has submitted a number of 
private medical records pertaining to his stomach ulcer claim.  
However, none of these records suggest that he suffered from 
asbestosis, or any other respiratory disorder, as a result of 
military service.  In fact, a July 1983 private treatment record 
submitted by the Veteran notes that his lungs were clear at this 
time.  Therefore, this evidence is not material as it fails to 
suggest that the Veteran suffers from a respiratory condition 
that manifested as a result of military service.  

A number of VA outpatient treatment records have also been 
incorporated into the evidence of record.  According to an August 
2007 record, the Veteran had a history of asbestos exposure.  
However, this evidence is not new since the record already 
contained VA outpatient treatment records in which the Veteran 
reported a history of asbestos exposure prior to the May 2006 
denial.  Specifically, the record contained a March 2002 
discharge note indicating a history of asbestos exposure.  This 
record is also immaterial since it does not indicate that the 
Veteran's reported asbestos exposure was during military service.  
A July 2009 record is also of record, assigning a diagnosis of 
severe chronic obstructive pulmonary disorder (COPD).  However, 
the existence of a current disability is not disputed.  In its 
May 2006 denial, the RO conceded that the Veteran was currently 
diagnosed with asbestosis.  None of these VA outpatient treatment 
records relate a current respiratory disorder to military 
service.  These records are not material since they do not 
address an unestablished fact necessary to substantiate the 
Veteran's claim and they fail to raise a reasonable possibility 
of substantiating the claim.  

The Veteran also presented testimony in a June 2010 hearing.  
During this hearing, the Veteran reported that he was exposed to 
asbestos in his barracks, and that he could read the word 
"asbestos" on the insulation in the ceiling.  This testimony is 
not new, however, since the Veteran already indicated that he 
believed he was exposed to asbestos from insulation during his 
military service in his original claim of January 2006.  The 
Veteran also reported occupational exposure to asbestos after his 
separation from active duty.  However, this evidence is not 
material to the Veteran's claim, since occupational asbestos 
exposure would serve to undermine his claim, rather than raising 
a reasonable possibility of substantiating it.  As such, the 
Veteran's hearing testimony, while considered credible, does not 
qualify as new and material evidence sufficient to reopen his 
claim.  

The Veteran has also submitted copies of a number of his in-
service treatment records and personnel records.  However, these 
records were already incorporated into the Veteran's claims file 
at the time of the May 2006 denial.  This evidence is not new.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a respiratory disorder, to include as due to 
asbestos exposure, is not reopened.





	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a respiratory 
disorder due to asbestos exposure remains denied.  


REMAND

Stomach Ulcers

The Veteran contends that he is entitled to service connection 
for stomach ulcers.  However, additional evidentiary development 
is necessary on this issue before appellate review may proceed.  

The Veteran testified during his June 2010 hearing that he was 
diagnosed with stomach ulcers during active military service and 
that he continued to suffer from chronic symptomatology since 
that time with intermittent flare-ups.  Copies of the Veteran's 
service treatment records indicate that a gastrointestinal (GI) 
series performed in March 1954 found a questionable duodenal 
ulcer or peptic ulcer.   Subsequent records demonstrate that the 
Veteran was hospitalized from May 1954 through June 1954 with a 
diagnosis of duodenum ulcer.  The Veteran's November 1952 
enlistment examination indicated that the Veteran had an abnormal 
abdomen and viscera due to a wide left ring with no herniation.  
However, this was not noted during the Veteran's November 1954 
separation examination, but he was noted to have been treated for 
a peptic ulcer during service.  The record also indicates that 
the Veteran was still experiencing symptoms of this disorder.  
These symptoms were noted to be non-disabling.  

Post-service treatment records demonstrate that the Veteran has 
suffered from intermittent GI problems.  The Veteran was treated 
for bilateral upper abdominal pain in July 1985.  A December 1988 
VA treatment record notes that the Veteran was diagnosed with a 
hiatal hernia.  However, an upper GI series performed in January 
2000 was interpreted to be normal.  Another VA treatment record 
from January 2000 noted a distended colon and a December 2000 
record notes a diagnosis of gastritis.  He was subsequently 
diagnosed with GERD in March 2002.  Finally, a January 2006 VA 
medication list indicates that the Veteran was taking daily 
medications for his stomach.  

Based on the above evidence, the Board finds that the Veteran 
should be afforded an opportunity to appear for a VA examination 
regarding his gastrointestinal claim.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In the present case, the evidence demonstrates that the Veteran 
suffered from a peptic ulcer during military service.  The record 
also demonstrates that he has been treated for intermittent 
gastrointestinal disorders since the 1980s.  Finally, the Veteran 
has testified to suffering from chronic symptomatology since his 
separation from active duty.  Lay assertions may serve to support 
a claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  As such, a VA examination is 
necessary before appellate review may proceed on this matter.  

The Board notes that during his June 2010 hearing, the Veteran 
requested that if he were scheduled for a VA examination, that it 
take place in Chillicothe, Ohio rather than in Huntington, West 
Virginia.  

Removal of the Gall Bladder

The Veteran also contends that he is entitled to service 
connection for the removal of his gall bladder, to include as 
secondary to his gastrointestinal disorder.  Therefore, this 
issue is inextricably intertwined with the issue of entitlement 
to service connection for a gastrointestinal disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  As such, the Board defers 
ruling on this matter until after the mandates of the Remand have 
been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination before an appropriate specialist 
for his claimed gastrointestinal disorder.  
The Veteran's claims file and a copy of this 
remand must be provided to the examiner upon 
examination.  The examiner is asked to 
examine the Veteran and conclude whether he 
suffers from a chronic gastrointestinal 
disorder.  If so, the examiner should opine 
as to whether it is at least as likely as not 
that this condition manifested during, or as 
a result of, active military service.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
that the Veteran's gall bladder was removed 
as a result of any diagnosed gastrointestinal 
disorder.

A complete rationale for any opinion offered 
must be provided.  

2.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


